Citation Nr: 1205132	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service connected low back disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from August 1986 to August 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for a psychiatric disorder, claimed as secondary to service connected low back disorder; and for TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Thyroid disease was initially diagnosed within one year of the Veteran's discharge from active service, and was manifested to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for thyroid disease are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Codes 7900, 7903 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, with respect to the issue addressed on the merits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As to additional notice regarding the rating and effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more during a period of war or during peacetime after December 31, 1946, and certain diseases, such as endocrinopathies (which includes hypothyroidism and hyperthyroidism), become manifest to a compensable degree within one year after the veteran's military service ends, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The service treatment records do not show any findings related to a thyroid disorder.  The service separation examination, conducted in May 1989, three months before the Veteran's separation from active duty, noted normal endocrine examination.  

A December 1990 physician's statement of record notes that the Veteran had been under care since December 1989 when he was diagnosed with hyperthyroidism.  At that time he had toxic Graves' disease, including a large goiter, tachycardia, and elevated T4 levels.  The physician noted that for the past year the Veteran had been taking Tapazole and Inderal.  He was noted to be improved but still symptomatic, and required to take medication.

Recent VA outpatient records show the Veteran taking Levothyroxine (Synthroid) for thyroid disease.  

The evidence of record establishes that the Veteran had been diagnosed with thyroid disease in December 1989, within one year of his separation from service.  The evidence of record also establishes that the Veteran was taking continuous medication at that time, a requirement for establishing a compensable (10 percent) disability rating for hypothyroidism or hyperthyroidism.  See 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 (10 percent rating where continuous medication is required for control).  Therefore, service connection for thyroid disease is warranted.


ORDER

Service connection for thyroid disease is granted.


REMAND

The Veteran contends that he has a psychiatric disability that is secondary to his service connected low back disability.  Service connection is in effect for lumbar strain, myositis, lumbar discogenic disease, rated as 40 percent disabling, as well as for neuropathy of the left lower extremity (20 percent) and neuropathy of the right lower extremity (10 percent).  

A VA psychiatric examination was conducted in July 2008.  The examiner diagnosed primary insomnia and provided an opinion that this was not caused by or a result of the service connected low back disability.  The record contains diagnoses of depressive disorder, not otherwise specified, and panic disorder, and an outpatient record dated in June 2009 noted that the Veteran "presents a severe pain intensity and similar emotional response to physical pain."  It noted that he was under treatment for depression and that the Veteran "becomes extremely anxious when in pain."  

The record raises the question of whether the Veteran has another psychiatric disorder, or disorders, other than primary insomnia, that may be related to his service connected low back disability.  In this regard, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, another examination should be conducted, and the examination report should include an appropriate opinion considering whether the Veteran's service connected low back disability has caused or aggravated any current psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder(s).  (The record presently shows diagnoses that include depression, panic disorder and primary insomnia.)  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted.  The examiner should provide an opinion whether any current psychiatric disorder is at least as likely as not (50 percent or greater probability) (a) proximately due to or the result of the Veteran's service-connected low back disability and lower extremity neuropathy; or (b) aggravated/worsened by his service-connected low back disability and lower extremity neuropathy.  If it is determined that the Veteran's psychiatric disorder, if shown, was aggravated by his service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

All opinions expressed by the examiner should be accompanied by a complete rationale.

2.  The RO should assign an appropriate disability evaluation to the Veteran's now service connected thyroid disease, and undertake any development deemed necessary with respect to the TDIU claim on appeal.

3.  Then, readjudicate the Veteran's service connection and TDIU claims on appeal.  If a decision with respect to a claim remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


